Mr. Presiding Justice Windes delivered the opinion of the court. Plaintiffs claim it was error, first, for the court to try the case when it was not at issue; second, to refuse plaintiffs’ offer of evidence; third, in amending the record March 7, 1898, without notice to them; and, fourth, to render judgment for the amount of $2,030 damages on the evidence. As to the first contention, it is sufficient to say that according to the facts, which are not denied, the record at that time to the contrary, however, plaintiffs in error were before the court without any pleading; defendant in error was entitled to a default for want of plea, and while the proceeding of the court was irregular, we are unable to see in what respect plaintiffs in error were prejudiced by it, in view of their subsequent action. Second. The abstract does not show what the plea of plaintiffs in error' was, under which they offered to introduce evidence, and for all we can tell, the evidence offered to support the plea was improper under their plea. It is the duty of plaintiffs in error to show by their abstracts any error of the trial court of which they complain, as has been repeatedly held by this and the Supreme Court. Moreover, plaintiffs in error failed to preserve an exception to the ruling of the court in refusing their offers. This being so, this court can not review the action of the trial court as to any of the evidence offered. It was too late to make the point on motion for new trial. Third. While, under a strict construction, it may be said that under the rules plaintiffs’ attorneys were entitled to notice of the court’s order of March 7,1898, they were in fact in default from the time the demurrer to their plea was sustained. The record fails to show but that plaintiffs in error themselves received notice of this motion and the entry of- the order of this date. If they did, that was sufficient, and this court may presume that such was the fact. Plaintiffs in error had notice of the amendment of the record made February 28, 1898, which corrected the record to show the fact that the demurrer to their plea was sustained June 12, 1897, and the amendment of the record March 7, 1898, unnecessary. The fact, that the jury was sworn to try the issues on February 23, 1898, if it was a fact, could in no way have prejudiced plaintiffs in error. It is elementary that the court may amend its record during the term to conform to the facts, which was all that was done by the order of March 7, 1898. • Plaintiffs in error moved to set aside this order, and had their hearing, and they can not now say they were deprived of any right, because they have had their day in court. Fourth. An examination of the record shows it was sufficient to sustain the judgment for the damages awarded. Thére being no substántiál error in the record, the judgment is affirmed.